Citation Nr: 0336122	
Decision Date: 12/22/03    Archive Date: 12/29/03	

DOCKET NO.  00-03 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. 1151 (West Supp 
2002) for a jaw disability with related damage to the teeth, 
face, throat, and lungs as a result of VA treatment.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1970 to November 
1974.

A review of the evidence of record discloses that this case 
was previously before the Board of Veterans' Appeals (Board) 
in October 2001, at which time it was remanded for further 
development.  In a July 1, 2002, report of contact, the 
veteran was called and advised that a July 15, 2002, hearing 
was being canceled since not all the evidence had been 
gathered in his claim.  The veteran agreed to the 
cancellation, but "requested that the hearing be rescheduled 
if we do not a make favorable decision in his appeal after 
the exam has been completed."  Subsequently, in a March 12, 
2003, report of contact, the veteran was informed of 
developments undertaken pursuant to the Board's 2001 remand.  
The veteran was also provided with notification of 
information of evidence required to substantiate his claim, 
notification of the evidence of record, and notification of 
evidence requested but not yet received.  He indicated he did 
not have or know of any other sources of evidence.  He stated 
that he had no other evidence to submit and remarked "go 
ahead and make a decision."  Accordingly, the request for a 
hearing will be considered withdrawn and the Board will 
proceed with a review of the present record.  See 38 C.F.R. § 
20.704 (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  On May 17, 1995, the veteran was seen in the dental 
clinic at the VA Medical Center in Dayton, Ohio, for a 
complaint of toothache and gingival swelling of left lower 
molar.  He was found to have an impacted third molar.  Tooth 
number 18 was taken out.

3.  On June 15, 1995, the veteran continued to have dental 
pain.  He had immediate relief from treatment consisting of 
packed gauze with dried socket paste.  He was to continue 
treatment with a private dentist.

4.  It is not shown that any additional, permanent disability 
involving the jaw region was the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on VA's part, or that the event was 
not reasonably foreseeable.


CONCLUSION OF LAW

VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a jaw disability with related damage to the teeth, 
face, throat, and lungs resulting from treatment administered 
at a VA medical facility in May 1995 are not warranted.  
38 U.S.C.A. § 1151 (West Supp 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp 2002).  See also 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2002) (regulations 
implementing the VCAA).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the case with directions 
to provide further assistance to the veteran.  In September 
1999, the RO provided the veteran and his representative with 
a statement of the case.  Following the Board's October 2001 
Remand, the veteran and his representative were provided with 
a supplemental statement of the case in March 2003.  These 
documents set forth the legal criteria governing the claim 
now before the Board, most of the evidence considered by the 
RO, and analyses of the facts as applied to the legal 
criteria set forth therein, thereby informing the veteran of 
the information and evidence necessary to substantiate his 
claim.  The Board notes that the supplemental statement of 
the case furnished in March 2003 contains the regulations 
implementing the VCAA, including the provisions of 38 C.F.R. 
§ 3.159 pertaining to the duty to notify the claimant of what 
evidence, if any, was to be obtained by the claimant and what 
evidence, if any, was to be obtained by VA.  See Quartuccio 
v. Principi, 183, 187 (2002).  Further, the record reveals a 
report of contact between a veterans service representative 
at the VARO and the veteran on March 12, 2003.  At that time, 
the veteran was specifically notified of the duty to assist 
and provided with notification of information or evidence 
needed to substantiate his claim, notification of the 
evidence of record, and notification of evidence requested 
but not yet received.  Notation was made that he did not have 
or know of any sources of evidence.  It was indicated that he 
had no other evidence to submit at that time and he asked 
that the VA "go ahead and make a decision."  With the record 
reflecting that the veteran has been accorded various 
specialty examinations by VA in late 2002 and early 2003 and 
that a number of private medical records have been associated 
with claims folder, the Board finds that the veteran has 
received sufficient notice of information and evidence needed 
to support his claim, and has been provided ample opportunity 
to submit such information and evidence and has done so.  

More recently, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), the 
Federal Circuit held that 38 C.F.R. § § 3.159 (b) (1) and 
19.9 (a) (2) (ii) are invalid to the extent that they provide 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  While the veteran was informed of the VCAA 
and its requirements in March 2003 and the supplemental 
statement of the case was provided that same month, as noted 
above, he indicated at that time that he had no other 
evidence to submit and he essentially asked that a decision 
be made.  He then submitted a request for additional time to 
submit evidence in May 2003 and in a letter dated on July 30, 
2003, he was given 60 days from the date of the letter to 
submit additional evidence or argument.  He was told that if 
the additional evidence was not forthcoming, the case would 
be returned to the undersigned and a decision would be 
entered.  Nothing has been received since that time and the 
Board has decided to proceed with a decision.

1151 Claim

As pertinent to this appeal, the veteran is entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
qualifying additional disability in the same manner as if 
such additional disability was service connected if the 
qualifying additional disability was not the result of his 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by an Department employee or any Department facility 
as defined in § 1701(3)(A) of Title 38, and the proximate 
cause of the disability or death was--

(A)  Carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or

(B)  An event not reasonably foreseeable....

The record shows that that the veteran was seen in the dental 
clinic of a VA medical facility on May 17, 1995, complaining 
of a toothache and gingival swelling of the left lower molar.  
He reported he had had a sore, swollen throat and was taking 
antibiotics.  There was observed an impacted third molar with 
communication to the oral cavity.  The Peril pocket was 
distal to the second molar.  There was broken tooth structure 
of the second molar, but there was no evidence of decay and 
percussion sensitivity.  The diagnosis was impacted third 
molar.

On June 5, 1995, the veteran was seen requesting pain pills 
for dental pain.  He reported he was having oral surgery the 
next day.

Of record is a report of a VA outpatient visit on June 14, 
1995.  Complaints included the number 17 or 18 tooth aching.  
Notation was made of previous dental work to the area with 
infections and antibiotics.  The veteran had been seen by 
both private and VA dentists.  He complained of toothache and 
facial pain for dental infection for the past four weeks.  A 
couple of teeth had been extracted.  A private dentist told 
him that he needed treatment, he stated, but he could not 
afford the treatment.  He was very angry because he could not 
get help for his condition anywhere.  An assessment was made 
of dental pain (painful "dry socket").

On June 15, 1995, the veteran was seen by a VA physician who 
provided packed gauze with a dry socket paste.  The veteran 
reportedly had immediate relief.  He was instructed to 
continue treatment with a private dentist.

Subsequent medical evidence includes the report of a VA 
outpatient visit on December 6, 1995.  The veteran complained 
of constant soreness of the lower left side in the area of 
the 17th and 18th teeth.  He stated the pain had persisted 
since extraction of teeth numbers 16 and 17 in March 1995.  
Tooth number 16 had been extracted by a private dentist in 
March 1995.  Number 19 had been extracted about three weeks 
previously.  Examination at that time and again later in 
December 1995 showed no clinical sign of infection.

Additional medical evidence includes the report of a VA 
outpatient visit in February 1996 at which time there was a 
telephone conversation with a Dr. Shankland.  Notation was 
made that another physician was "fairly confident" with the 
diagnosis of Eagle syndrome and believed this was the primary 
cause of the veteran's problem.

The subsequent medical evidence of record includes the report 
of a dental examination accorded the veteran by VA at the VA 
Medical Center in Dayton, Ohio, in July 1997.  It was noted 
the veteran had sustained severe trauma to the left side of 
the face in May 1995.  An impacted lower left molar was 
removed, but did not heal well.  There were further tooth 
extractions seven months later in the upper and lower left 
areas.  The pain did not decrease.  The veteran indicated he 
had been to seven oral surgeons and five maxillofacial 
surgeons outside VA.  He indicated the physicians kept 
recommending that he return to VA.

Notation was made that left Eagle syndrome and osteonecrosis 
of the left mandible had been made diagnosed in December 
1995.  On current examination, the veteran complained of pain 
all around the mandible.  He was missing a number of teeth.  
Reference was made to a statement from a VA oral and 
maxillofacial surgeon, who reported he had seen the veteran a 
number of times, with the result that he believed nothing 
could be done and no further relief of symptoms could be 
provided.

A number of private medical records have been associated with 
the claims folder subsequent to the Board's 2001 remand.  
Included are reports of treatment of the veteran at the Dixie 
Dental Clinic in Dayton, Ohio.

A dentist there indicated that the veteran was seen at that 
facility in 1995 and 1996.  The veteran reported that his jaw 
had been "messed up" by VA.  The dentist indicated that he 
found no evidence of this and referred the veteran to an oral 
surgeon.

Additional records associated with the file include reports 
of treatment and evaluation of the veteran at the Upper 
Valley Medical Centers in 1997.  In November 1997, a 
panoramic view of the mandible showed no evidence of fracture 
or destructive process.  It was concluded a panoramic view 
study showed no significant abnormality.  Magnetic resonance 
imaging of the temporomandibular joint was interpreted as 
being essentially normal.

This study was done in conjunction with evaluation at the 
Upper Valley Medical Centers in November 1997.  The veteran 
reported that in May 1995, he had been assaulted by a number 
of different individuals and had left-sided jaw pain and 
headaches afterward.  He stated the jaw pain and headaches 
had persisted on a daily basis to the present time.  A 
physician felt that a significant component of the veteran's 
head pain disorder was a post-traumatic headache disorder of 
a migraine without aura-type.  He believed the veteran also 
very likely had myofascial pain of the face and neck as a 
contributor to his pain disorder.  Notation was made of a 
significant abnormality of the right body of the mandible on 
a June 1997 bone scan, which, by history, seemed to be 
unexplained at the present time.  The physician was not 
certain of the contribution of the abnormality to the 
veteran's pain syndrome or whether there might be a primary 
jaw problem on the left side that could be contributing to 
the facial pain.  He did not think that the pain represented 
trigeminal neuralgia of either a typical or atypical type.  
He also did not believe that the veteran had significant 
local temporomandibular joint pathology as a cause or 
contributor to the facial pain syndrome.  The examiner 
believed it was very possible that daily use of large amounts 
of analgesics might be contributing to the headache syndrome 
via "rebound phenomenon."

The veteran was accorded a compensation and pension 
examination for dental and oral purposes in November 2002.  
The veteran stated that in May 1995 when he went to the 
Dayton VA, tooth number 17 was removed.  There was a dry 
socket that stayed infected for nine months.  The veteran 
still had problems with it.  Also, he stated he had had about 
four teeth removed outside the Dayton VA and had problems 
with all of them healing.  Dry sockets were experienced 
again.  He stated that he had been to private physicians all 
over the state of Ohio trying to help with his difficulties 
and was currently taking antibiotics for osteomyelitis.  
History was recorded and the veteran was provided with a 
current examination.  As for the question of etiology, the 
examiner stated that it appeared to him that the claimed jaw 
disability had resulted from trauma from a bar fight and not 
from VA treatment.  He stated the extractions and the 
treatment that followed the trauma were considered necessary 
and normally would end up in a positive result.  He added, 
however, that the subsequent treatment of extraction of tooth 
number 17, and other teeth did not solve the problem as was 
intended, but had their own problems with delayed healing 
because of dry sockets.  He noted that dry sockets happened 
in a certain percentage of extractions and symptoms usually 
resolved in 1 or 2 weeks.

Of record is a report of a January 20003 examination of the 
veteran by a VA D.D.S., with expertise in oral and 
maxillofacial surgery.  He noted the veteran's history was 
significant for longstanding painful conditions of the oral 
region in the neck.  It was noted the veteran had seen a 
number of civilian oral surgeons and also had been seen 
during the years following the reported trauma in 1995.  The 
veteran complained that after an extraction done at VA, he 
had continuous pain and difficulty related to the obstruction 
side.  He stated that he had teeth removed by other oral 
surgeons and had experienced similar slow healing.  Notation 
was made that he also had treatment for substance abuse, to 
include cannabis and alcohol.  Further, his medical 
conditions required the use of bronchodilators.

After reviewing the electronic and hard copy records 
concerning treatment by VA dental facilities, the surgeon 
indicated that he saw no evidence that any present problems 
listed by the veteran were the "direct result of improper 
care or treatment by the VA."  He noted that delayed healing 
following exodontia and bone scan abnormalities were a 
routine finding in adult patients who smoked and used oral 
inhalers for treatment of asthma.  He stated that problems 
related to healing had resolved without apparent surgical 
intervention and he noted that present radiographic 
examination was unremarkable.  The veteran's difficulties 
seemed at present to be related to his apparent diagnosis of 
Eagle syndrome.

The veteran was also accorded a respiratory examination for 
rating purposes by VA in January 2003.  No scars were 
observed in the mouth.  One scar which was noted on the chin 
was described as resulting from a motor vehicle accident.  A 
thorough review of the record failed to show any indication 
of respiratory difficulty that could be attributed to the jaw 
surgery in 1995.  The examiner noted that medical records 
from service appeared to be deficient and indicated he was 
inclined to believe the report of respiratory difficulties in 
service was consistent for the onset of reactive airway 
disease.




Analysis

From the opinions of the various health care professionals 
who examined the veteran and who reviewed the claims file, it 
appears that the veteran's jaw difficulties subsequent to 
1995 are not attributable to carelessness, negligence, lack 
of proper skill, error in judgment or similar instance of 
fault on VA's part.  In these circumstances, the Board 
concludes that compensation benefits are not payable to the 
veteran under the provisions of 38 U.S.C.A. § 1151.  The 
evidence is not evenly balanced as to raise doubt concerning 
the matter.  38 U.S.C.A. § 5107(b).  The physicians who have 
expressed opinions have each indicated the veteran did not 
suffer any additional disability or aggravation resulting 
from the trauma to the jaw region due to inappropriate 
medical treatment.  The veteran, himself, has not provided 
any credible, competent evidence to rebut those medical 
opinions.  The various medical opinions include a statement 
from one private physician at the Dixie Dental Center in 
Dayton, Ohio, that he saw no evidence of the veteran's jaw 
having been "messed up" (reference to veteran's words at 
the time) by VA when he saw the veteran in 1995 and 1996.  A 
VA surgeon in oral and maxillofacial disorders opined in 
early 2003 after what he stated was a thorough review of the 
claims folder, that there was no evidence that any of the 
veteran's present difficulties were the direct result of any 
improper care or treatment by VA.  He noted that delayed 
healing following exodontia and bone scan abnormalities was a 
routine finding in individuals who had a history of smoking 
and who used oral inhalers.

In sum, there is no credible, competent evidence indicating 
that the VA treatment in question in 1995 was improper; that 
any additional disability resulted from treatment rendered in 
1995; or that any additional, permanent disability resulted 
from the various treatment administered by VA in 1995.





ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
jaw disability with related damage to the teeth, face, 
throat, and lungs as a result of VA treatment is denied.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

